


Exhibit 10.23

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

Restricted Stock Unit Award Notice

 

1. Participant:

 

[*]

 

 

 

2. Type of Award:

 

Restricted Stock Units

 

 

 

3. Number of Units:

 

[*]

 

 

 

 

 

Subject to reduction to satisfy tax withholding obligations as and when due
pursuant to Section 3(c) of the Restricted Stock Unit Award Agreement

 

 

 

4. Date of Grant:

 

[*]

 

 

 

5. Vesting:

 

Subject to the satisfaction of the Performance Goal, the Restricted Stock Units
shall be fully vested as of the Date of Grant.

 

 

 

6. Settlement:

 

Each Restricted Stock Unit shall be convertible into one share of Class A Common
Stock pursuant to Section 3 of the Restricted Stock Unit Award Agreement.

 

 

 

7. Performance Goal:

 

All of the Restricted Stock Units shall be forfeited if AMC Entertainment
Holdings, Inc. (the “Company”) does not achieve cash flow from operating
activities of at least $[*]for the fiscal year ending [*] (the “Performance
Period”), as reported in the Company’s audited financial statements for such
fiscal year.

 

 

 

8. Dividend Equivalents:

 

The Restricted Stock Units shall be entitled to dividend equivalents as set
forth in Section 1 of the Restricted Stock Unit Award Agreement.

 

By executing this Restricted Stock Unit Award Notice, the Participant agrees and
acknowledges that the Restricted Stock Units described herein are granted under
and governed by the terms and conditions of the Restricted Stock Unit Award
Agreement, dated as of [*], and the AMC Entertainment Holdings, Inc.  2013
Equity Incentive Plan, both of which are hereby incorporated by reference and
together with this Restricted Stock Unit Award Notice constitute one document. 
This Restricted Stock Unit Award Notice may be signed in counterparts, each of
which shall be an original with the same effect as if signatures thereto and
hereto were upon the same instrument.

 

 

PARTICIPANT

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

[*]

 

Name:

 

 

Title:

 

RSU Award Notice & Agreement - 162(m) Officer

 

--------------------------------------------------------------------------------


 

AMC ENTERTAINMENT HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

Restricted Stock Unit Award Agreement

 

[*]

 

SECTION 1.                         GRANT OF RESTRICTED STOCK UNIT AWARD.

 

(a)         Restricted Stock Unit Award.  AMC Entertainment Holdings, Inc. (the
“Company”) hereby grants to the Participant whose name is set forth on the
applicable Restricted Stock Unit Award Notice (the “Notice”) on the date set
forth on such Notice (such date, the “Date of Grant”), Restricted Stock Units
(the “Units”) in an amount set forth in the Notice, pursuant to the terms and
conditions set forth in the Notice, this agreement (the “Agreement”) and the AMC
Entertainment Holdings, Inc. 2013 Equity Incentive Plan (the “Plan”).  The Units
are intended to constitute “qualified performance-based compensation” as that
term is used in Section 162(m) of the Code, which Units shall be subject to the
terms and conditions of Section 10 of the Plan.

 

(b)         No Purchase Price.  In lieu of a purchase price, this Award is made
in consideration of Service previously rendered and, to be rendered, by the
Participant to the Company.

 

(c)          Equity Incentive Plan and Defined Terms. Capitalized terms not
defined herein shall have the same meaning as in the Plan.  In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

(d)         Dividend Equivalents.  Each Unit held as of the record date for
dividends or other distributions paid in respect of shares of Common Stock shall
be entitled to a dividend equivalent equal to the amount paid in respect of one
share of Common Stock.  During the Performance Period, such dividend equivalents
shall accumulate and be paid within thirty (30) days following the date of the
Committee’s certification pursuant to Section 2(b) of this Agreement.  Following
the Performance Period, such dividend equivalents shall be paid on the same date
the dividends or other distributions are paid in respect of the shares of Common
Stock.  All rights to dividend equivalents shall be forfeited along with and to
the extent the Units are forfeited.

 

SECTION 2.                         VESTING AND FORFEITURE; PERFORMANCE GOALS

 

(a)         Vesting and Forfeiture.  The Units shall be fully vested as of the
Date of Grant; provided that, the Units shall be subject to forfeiture for
failure to satisfy the Performance Goals as set forth in the Notice.

 

(b)         Performance Goals.  The Committee shall determine, in its sole
discretion, and certify in writing whether and the extent to which the
Performance Goal(s) set forth in the Notice were achieved with respect to the
Performance Period set forth in the Notice.  Such determination and
certification shall occur as soon as practicable following the receipt of the
Company’s financial statements for the Performance Period set forth in the
Notice.  For the avoidance of doubt, the Committee may adjust the Performance
Goal(s) (including, without limitation, to prorate goals and payments for a
partial plan year) pursuant to Section 10.5 of the Plan and subject to
compliance with Section 162(m) of the Code.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.                         SETTLEMENT OF RESTRICTED STOCK UNITS

 

(a)         Time of Settlement.  Subject to the terms of the Plan and this
Agreement, each Unit shall be settled within thirty (30) days following the
third (3rd) anniversary of the Date of Grant; provided that, upon a termination
of the Participant’s Service with the Company for any of the following reasons:

 

(i)                         termination by the Company without Cause,

(ii)                      the Participant’s death,

(iii)                   the Participant’s disability (as defined in the
Company’s long term disability plan at the time of determination),

(iv)                  the Participant’s resignation with Good Reason (to the
extent provided in, and as defined in, a written employment agreement with
Participant), or

(v)                     the Participant’s resignation following a Change of
Control (to the extent provided in, and as defined in, a written employment
agreement with Participant).

 

each Unit shall be settled by the latter to occur of (x) sixty (60) days
following such termination of Service or (y) the earlier of certification of the
Performance Goal achievement or March 15 of the calendar year following the
calendar year in which the Performance Period ends (such applicable settlement
date, the “Settlement Date”). The Units shall be converted into an equivalent
number of shares of Common Stock that will be immediately distributed to the
Participant (or the Participant’s legal representative). With regard to shares
of Common Stock delivered on the Settlement Date, the Company may at its
election either (i) issue a certificate representing the shares, or (ii) not
issue any certificate representing the shares and instead document the
Participant’s interest by registering the shares with the Company’s transfer
agent (or another custodian selected by the Company) in book-entry form.

 

(b)         Delay of Settlement.  Notwithstanding Section 3(a), the Settlement
Date may be delayed where the Company reasonably anticipates that the settlement
of the Units will violate Federal securities laws or other applicable law;
provided that the Units shall be settled at the earliest date at which the
Company reasonably anticipates that the settlement will not cause such
violation.  For purposes of this Section 3(b), the making of a payment that
would cause inclusion in gross income or the application of any penalty
provision of the Code shall not be treated as a violation of applicable law.

 

(c)          Withholding Requirements.  As of the date any withholding tax is
paid by the Company on behalf of the Participant with regard to the Units (a
“Taxable Date”), the Company shall accelerate settlement and withhold shares of
Common Stock with a Fair Market Value on the Taxable Date equal to the minimum
amount of the applicable tax withholding, plus any minimum tax withholding
liability incurred as a result of such acceleration; provided that, in
connection with taxes owed on the Settlement Date, the Participant may elect at
any time no later than five (5) business days prior to the Settlement Date to
satisfy any withholding requirement by remitting to the Company an amount in
cash equal to the minimum applicable tax withholding in connection with the
settlement of the Units.

 

SECTION 4.                         MISCELLANEOUS PROVISIONS.

 

(a)         Securities Laws. Subject to Section 3(b), no shares of Common Stock
will be issued or transferred pursuant to this Agreement unless and until all
then applicable requirements imposed by Federal and state securities and other
laws, rules and regulations and by any regulatory agencies having jurisdiction,
and by any exchanges upon which the shares of Common Stock may be listed, have
been fully met.  As a condition precedent to the issuance of shares of Common
Stock pursuant to this Agreement, the Company may require the Participant to
take any reasonable action to meet such requirements.  The Committee may impose
such conditions on any shares of Common Stock issuable pursuant to this
Agreement as it may deem advisable, including, without limitation, restrictions
under the Securities Act of 1933, as amended, under the requirements of any
exchange upon which such shares of

 

3

--------------------------------------------------------------------------------


 

the same class are then listed, and under any blue sky or other securities laws
applicable to such shares.  The Committee may also require the Participant to
represent and warrant at the time of issuance or transfer that the shares of
Common Stock are being acquired only for investment purposes and without any
current intention to sell or distribute such shares.

 

(b)         Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or effect the obligations or restrictions
imposed on either the Participant or upon the shares of Common Stock issued
pursuant to this Agreement.

 

(c)          No Right to Continued Service. Nothing in this Agreement or the
Plan shall confer upon the Participant any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Subsidiary employing or retaining the
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate his or her Service at any time and for any reason, with or
without Cause.

 

(d)         Notification. Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. A
notice shall be addressed to the Company at its principal executive office and
to the Participant at the address that he or she most recently provided to the
Company.

 

(e)          Entire Agreement. This Agreement, the Notice and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

(f)           Waiver. No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

 

(g)          Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.

 

(h)         Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

(i)             Amendment.  This Agreement shall not be amended unless such
amendment is agreed to in writing by both the Participant and the Company.

 

(j)            Governing Law. This Agreement and all rights hereunder shall be
subject to and interpreted in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws, and to applicable
Federal securities laws.

 

4

--------------------------------------------------------------------------------


 

(k)         Section 409A Compliance.  To the extent applicable, it is intended
that the Units comply with the requirements of Section 409A of the Code and the
Treasury Regulations and other guidance, compliance programs and other
interpretive authority thereunder (“Section 409A”), and that this Agreement
shall be interpreted and applied by the Committee in a manner consistent with
this intent in order to avoid the imposition of any additional tax under
Section 409A.  In the event that (i) any provision of this Agreement, (ii) the
Units or any payment or transaction in respect of the Units or (iii) other
action or arrangement contemplated by the provisions of this Agreement is
determined by the Committee to not comply with the applicable requirements of
Section 409A, the Committee shall have the authority to take such actions and to
make such changes to this Agreement as the Committee deems necessary to comply
with such requirements.  No payment that constitutes deferred compensation under
Section 409A that would otherwise be made under this Agreement upon a
termination of Service will be made or provided unless and until such
termination is also a “separation from service,” as determined in accordance
with Section 409A.  Notwithstanding the foregoing or anything elsewhere in this
Agreement to the contrary, if the Participant is a “specified employee” as
defined in Section 409A at the time of termination of Service with respect to
the Units, then solely to the extent necessary to avoid the imposition of any
additional tax under Section 409A, the commencement of any payments or benefits
under the Units shall be deferred until the date that is six months following
the Participant’s termination of Service (or, if earlier, the date of death of
the Participant).  Notwithstanding anything to the contrary in this Agreement,
dividend equivalents shall be paid no later than the March 15 following the
calendar year during which the Participant first acquires a vested, legally
binding right to receive the dividend equivalent.  In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A or any damages for failing to comply
with Section 409A.

 

5

--------------------------------------------------------------------------------
